Opinion issued January 26,
2012.




 

 
 
 
 





 




 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00789-CV
____________
 
okie foundation drilling co., inc., Appellant
 
V.
 
krystal thompson, individually and as representative of the estate
of michael s. thompson, timothy thompson and linda eggleston, Appellees
 
 
 

On Appeal from the 190th District Court 
Harris County, Texas
Trial Court Cause No. 2009-03503
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment which was signed on May 9, 2011.  On December 6, 2011, the parties filed a joint
motion to dismiss the appeal.  See Tex.
R. App. P. 42.1. 
We grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We dismiss any other pending motions as
moot.  We direct the Clerk to issue
mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of Justices
Jennings, Massengale, and Huddle.